Citation Nr: 0730691	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-26 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for transitional cell 
cancer of the urinary bladder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1971.

This claim is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. A diagnosis of PTSD is currently shown.

2. The service records and other evidence of record fail to 
corroborate the veteran's testimony as to his in-service 
stressors.

3. There is no credible evidence supporting the in-service 
stressors as asserted by the veteran.

4. The veteran requested a withdrawal of the issue of 
entitlement to service connection for transitional cell 
carcinoma of the urinary bladder during his July 2007 Board 
hearing, prior to promulgation of a decision. 


CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by the veteran's 
period of active duty. 38 U.S.C.A. §§ 1110, 1154(a), 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

2. The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for transitional cell carcinoma of the urinary bladder have 
been met. 38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2007) (as 
amended).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to Service Connection for PTSD

Under the relevant regulations, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 
1110, 1131 (West 2002). If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2007). However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007). The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) medical evidence establishing a link 
between current symptoms and an in-service stressor, and 
(iii) credible supporting evidence that the claimed in- 
service stressor occurred. 38 C.F.R. § 3.304(f) (2007).

The Veterans Claims Court held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'." Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); see 
also Gaines v. West, 11 Vet. App. 113 (1998) (determination 
of whether veteran engaged in combat with enemy is 
particularly significant in PTSD cases).

Under the regulations, if the "claimed stressor [was] not 
combat related, a veteran's lay testimony regarding in- 
service stressors [was] insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'." Cohen v. Brown, 10 Vet. App. 
128, 142 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); Doran v. Brown, 6 Vet. App. 283 (1994)).

As noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor. 38 C.F.R. § 3.304.

The veteran contends, in essence, that he is entitled to 
service connection for PTSD. In September 2004, the veteran 
outlined two main stressors which occurred during service and 
asserts that his PTSD is the result of these in-service 
stressors. 

The first stressor occurred when enemy soldiers ("zappers" 
or "sappers") attacked the perimeter of Fire Support Base 
(FSB) Blue in April 1971. At a subsequent personal hearing in 
July 2007, the veteran further elaborated that after the 
zappers became entangled in the trip wires, members of his 
command began shooting at them. The veteran testified that 
two zappers were killed and four escaped. He noted that the 
following day the bodies of the enemy soldiers were placed in 
the road, where they remained for several days. He reflected 
that he is unable to smell fish or liver cooking because it 
reminds him of the smell of corpses in the road. 

The second stressor identified by the veteran was an incident 
in September 1970 in which his unit began launching grenades 
into an area where the radar equipment detected movement. The 
following morning, Vietnamese women brought two injured 
children to the base seeking medical assistance for serious 
wounds caused by the children playing with grenades that 
failed to discharge.  The veteran testified that he assisted 
the unit physician in providing medical treatment; however, 
the children died from their injuries. 

Service medical records reflect no psychiatric complaints or 
treatment. At the time of discharge, the veteran's 
psychiatric evaluation was normal. His MOS was tactical 
command chief; the related civilian occupation was identified 
as transportation engineer.

Post-service medical records are negative for psychiatric 
complaints or treatment for many years. In a March 2005 
private intake evaluation, the veteran related his stressors 
as the horror of witnessing the deaths of others as well as 
threats of death to himself. Parenthetically, the Board notes 
that the veteran made no specific reference to the April 1971 
attack at FSB Blue or witnessing the deaths of two Vietnamese 
children. 

The veteran reported symptoms such as flashbacks, intrusive 
memories, avoidance of conversations and reminders of 
Vietnam, inability to remember his battalion and battery 
designations, lost interest in previously pleasurable 
activities, tension, irritability, poor concentration, ease 
of being startled, hypervigilance, and poor sleep.  Based on 
his symptoms, a diagnosis of PTSD was reached. In addition, 
VA outpatient treatment records reflect a diagnosis and on-
going treatment for PTSD. Therefore, the Board finds that the 
record supports a current diagnosis of PTSD and that the 
diagnosis has been related to active duty.

Having determined that the veteran has a current diagnosis of 
PTSD and medical evidence establishing a link between current 
symptoms and an in-service stressor, the Board will consider 
whether there is credible supporting evidence that the 
claimed in-service stressor(s) occurred.

The question of whether he was exposed to a stressor in 
service is a factual determination and the Board is not bound 
to accept such statements simply because treating medical 
providers have done so. Wilson v. Derwinski, 2 Vet. App. 614 
(1992); Wood v. Derwinski, 1 Vet. App. 190, reconsideration 
denied, 1 Vet. App. 406 (1991). As noted above, if the 
"claimed stressor is not combat related, a veteran's lay 
testimony regarding in-service stressors is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by 'credible supporting evidence'." Cohen, 10 
Vet. App. at 142 (emphasis added).

After a review of the file, the Board finds that the veteran 
was not engaged in combat with the enemy.  He has 
acknowledged that he was in an artillery unit and had very 
little activity during several of his duty stations.  He does 
not assert that he engaged in direct combat and the service 
records do not show that he was the recipient of an award or 
badge consistent with combat.  Therefore, his lay statements 
alone are not sufficient to establish the occurrence of a 
stressor.

In addition to his September 2004 written statements and his 
July 2007 hearing testimony, the veteran has submitted a May 
2007 lay statement from a fellow soldier who asserts he 
served with the veteran in Vietnam.  The lay witness contends 
that the veteran was at FSB Blue when zappers came into the 
wire. Two zappers were killed during the attack and six 
escaped. 

After a review of the claims file, the Board finds that the 
veteran's assertions of stressors are not verified in the 
record. The RO attempted to verify the veteran's stressor 
related to the enemy attack in April 1971 at FSB Blue. In an 
October 2004 response, the U.S. Armed Service Center for 
Research of Unit Records (USASCRUR) (now known as the U.S. 
Army and Joint Services Records Research Center (JSRRC)) 
indicated that they had reviewed the historical reports 
submitted by the veteran's unit from for the period ending 
April 30, 1971. 

Historical reports showed that the veteran's unit was 
transferred to FSB Elsenberg on February 1, 1971. Unit 
records indicate no sapper attacks took place at either FSB 
Blue or FSP Happy in April 1971.  Historical records indicate 
a sapper attack took place at FSB Happy on March 25, 1971, 
resulting in two wounded U. S. service men and the deaths of 
three enemy soldiers. 

The Board concludes that the evidence of record is against 
the veteran's claim that he witnessed a sapper attack at FSB 
Blue in April 1971. Although the veteran and his lay witness 
attest to the date and location of the aforementioned attack, 
contemporaneously maintained unit records contradict their 
statements.  Moreover, historical records reveal the 
veteran's unit was transferred to FSB Elsenberg in February 
1971.  This evidence weighs heavily against his assertions 
that he witness the March 25, 1971, sapper attack at FSB 
Happy. 

In addition, alleged stressors related to the deaths of 
Vietnamese children are not the type of stressor which can be 
verified by JSRRC. 

As noted above, service connection for PTSD requires three 
elements: (1) a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor. 38 C.F.R. § 3.304(f) (2007); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Even when the medical evidence of record establishes the 
first and third elements of the claim (a diagnosis of PTSD 
related to claimed in-service stressors), the record fails to 
establish the second element of the claim (credible evidence 
that stressor actually occurred). Absent credible supporting 
evidence that the claimed in-service stressors as described 
by the veteran actually occurred, an essential element for a 
grant of service connection for PTSD is not established and 
the appeal is denied.

II. Claim Withdrawn

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§ 20.202, 20.204(b) (2007). Except for 
appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing. 38 C.F.R. § 20.204(c) (2007) 
(as amended by 68 Fed. Reg. 13235 (April 18, 2003)).

A transcript of the veteran's July 2007 personal hearing 
reflects the veteran's intent to withdraw his claim for 
service connection for bladder cancer, secondary to Agent 
Orange exposure.  Specifically, the following exchange took 
place:

CHAIRMAN:  . . . We've agreed, prior to 
going on the record that we actually are 
just going to discuss one issue today and 
that is entitlement to service connection 
for post-traumatic stress disorder.  We 
have a second issue, which was service 
connection for bladder cancer, secondary 
to Agent Orange exposure.  And in a 
prehearing conference, [the veteran] has 
indicated his intent to withdraw that 
claim.

Is that correct?

VETERAN:  Correct.

As the veteran has withdrawn the appeal for service 
connection for transitional cell carcinoma of the urinary 
bladder, there remains no allegation of errors of fact or law 
for appellate consideration. Accordingly, the Board does not 
have jurisdiction to review that appeal and it is dismissed 
without prejudice.

Finally, the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

In July 2004, prior to the initial adjudication of the 
claims, the veteran was notified of the evidence not of 
record that was necessary to substantiate the claims.  He was 
told what he needed to provide, and was informed what VA 
would attempt to obtain.  It was also requested that he 
provide evidence in his possession that pertained to the 
claims.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of these claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

Further, the Board notes that additional (post-adjudication) 
VCAA notice was provided to the veteran in November 2004.  
The purpose behind the notice requirement has been satisfied 
and the veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.

With respect to the Dingess requirements, in a March 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish 
disability ratings and provided notice of the type of 
evidence necessary to establish an effective date.  With that 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issues on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, the veteran requested and was provided 
with a personal hearing at the RO in February 2006 and before 
the Board in July 2007.  Therefore, the available records and 
medical evidence have been obtained in order to made adequate 
determinations as to these claims.  

With respect to the claim for transitional cell carcinoma of 
the urinary bladder, inasmuch as the claim was withdrawn, the 
provisions of the VCAA are not for application. Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
necessary.


ORDER

Service connection for PTSD is denied.

The claim for entitlement to service connection for 
transitional cell carcinoma of the urinary bladder is 
dismissed without prejudice.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


